                   Case 2:17-cv-01297-MJP Document 655 Filed 12/14/20 Page 1 of 5



1                                                                            The Honorable Marsha J. Pechman

2

3

4

5

6

7

8                                          UNITED STATES DISTRICT COURT
                                          WESTERN DISTRICT OF WASHINGTON
9                                                   AT SEATTLE
10

11   RYAN KARNOSKI, et al.,                                      Case No. 2:17-cv-01297-MJP

12                     Plaintiffs, and                           JOINT STIPULATION AND
                                                                 [PROPOSED] ORDER CONCERNING
13   STATE OF WASHINGTON,                                        CASE SCHEDULE
14                     Plaintiff-Intervenor,                     NOTE ON MOTION CALENDAR:
15                                                               DECEMBER 14, 2020
              v.
16
     DONALD J. TRUMP, in his official capacity
17   as President of the United States, et al.,

18                     Defendants.
19

20

21

22

23

24

25

26

27

28
     JOINT STIPULATION CONCERNING                                                 U S DEP ARTMENT OF JUSTICE
                                                                       Civil Division, Federal P rograms Branch 1100 L Street NW
     CASE SCHEDULE                                                            Washington, DC 20530 Tel: (202) 514-4336
     Karnoski, et al. v. Trump, et al., No. 2:17-cv-1297 (MJP)
                  Case 2:17-cv-01297-MJP Document 655 Filed 12/14/20 Page 2 of 5



1             Plaintiffs Ryan Karnoski, Staff Sergeant Cathrine Schmid, D.L., Chief Warrant Officer
2    Lindsey Muller, Petty Officer First Class Terece Lewis, Petty Officer Second Class Phillip

3    Stephens, Petty Officer Second Class Megan Winters, Jane Doe, Human Rights Campaign,

4    Gender Justice League, and American Military Partners Association n/k/a Modern Military

5    Association of America (collectively “Plaintiffs”), Plaintiff-Intervenor State of Washington,

6    and Defendants Donald J. Trump, Christopher C. Miller, and the United States Department of

7    Defense (collectively “Defendants,” and together with Plaintiffs and Plaintiff-Intervenor,

8    “Parties”) hereby stipulate as follows:

9             WHEREAS, the Court on July 30, 2020, after reviewing the parties’ joint status report and

10   discovery plan, issued an Order setting trial dates and related dates in the above-captioned case.
     Dkt. 554.
11
              WHEREAS, the Court’s July 30, 2020, Order requires that all dispositive motions must be
12
     filed by December 28, 2020, and noted on the motion calendar on the fourth Friday thereafter.
13
     Id.
14
              WHEREAS, on October 28, 2020, the Court issued an Order setting a schedule for the
15
     production of documents withheld solely on the basis of the Deliberative Process Privilege either
16
     to Plaintiffs or in camera that extends until December 23, 2020. Dkt. 629.
17
              WHEREAS, on November 9, 2020, the Court granted Defendants’ Motion to Stay in part
18
     but denied Defendants’ request to stay all discovery in this matter.
19
                Accordingly, to allow the parties additional time to utilize any documents produced in
20
     December 2020, or subsequently produced after in camera review by the Court in further discovery
21
     or dispositive motions, the parties hereby stipulate and jointly propose to vacate the current
22
     deadline of December 28, 2020 for all dispositive motions to be filed and that a new deadline be
23
     set after further discussion with the Court at a later date.
24
     SO STIPULATED
25
     December 14, 2020                                           Respectfully submitted,
26

27

28
     JOINT STIPULATION CONCERNING                                                 U S DEP ARTMENT OF JUSTICE
                                                                       Civil Division, Federal P rograms Branch 1100 L Street NW
     CASE SCHEDULE - 1                                                        Washington, DC 20530 Tel: (202) 514-4336
     Karnoski, et al. v. Trump, et al., No. 2:17-cv-1297 (MJP)
                  Case 2:17-cv-01297-MJP Document 655 Filed 12/14/20 Page 3 of 5


                                                                 UNITED STATES
1     NEWMAN DU WORS LLP
                                                                 DEPARTMENT OF JUSTICE
2

3
      s/ Jason B. Sykes
4     Derek A. Newman, WSBA No. 26967                            JOHN COGHLAN
      dn@newmanlaw.com                                           Deputy Assistant Attorney General
5     Jason B. Sykes, WSBA No. 44369                             ALEXANDER K. HAAS
6     jason@newmanlaw.com                                        Branch Director
      Rachel Horvitz, WSBA No. 52987
7     rachel@newmanlaw.com                                       ANTHONY J. COPPOLINO
      2101 Fourth Ave., Ste. 1500                                Deputy Director
8     Seattle, WA 98121
      (206) 274-2800                                             s/_Andrew E. Carmichael__________
9                                                                ANDREW E. CARMICHAEL, VA Bar #
                                                                 76578
10    LAMDBA LEGAL DEFENSE AND                                   andrew.e.carmichael@usdoj.gov
      EDUCATION FUND, INC.                                       Senior Trial Counsel
11    Tara Borelli, WSBA No. 36759                               MATTHEW SKURNIK, NY Bar # 5553896
      tborelli@lambdalegal.org                                   Matthew.Skurnik@usdoj.gov
12    Camilla B. Taylor (admitted pro hac vice)                  JAMES R. POWERS, TX Bar #24092989
      Peter C. Renn (admitted pro hac vice)                      james.r.powers@usdoj.gov
13                                                               Trial Attorneys
      Sasha Buchert (admitted pro hac vice)                      United States Department of Justice
14    Kara Ingelhart (admitted pro hac vice)                     Civil Division, Federal Programs Branch
      Carl Charles (admitted pro hac vice)                       1100 L Street NW, Suite 12108
15    Paul D. Castillo (admitted pro hac vice)                   Washington, DC 20530
                                                                 (202) 514-3346
16    OUTSERVE-SLDN, INC. N/K/A
      MODERN MILITARY ASSOCIATION                                Counsel for Defendants
17
      OF AMERICA
18    Peter Perkowski (admitted pro hac vice)                    OFFICE OF THE WASHINGTON
                                                                 STATE ATTORNEY GENERAL
19    KIRKLAND & ELLIS LLP
      James F. Hurst, P.C. (admitted pro hac vice)               s/ Chalia I. Stallings-Ala’ilima
20    Steve Patton (admitted pro hac vice)                       Chalia I. Stallings-Ala’ilima, WSBA
      Jordan M. Heinz (admitted pro hac vice)                    No. 40694
21                                                               chalias@atg.wa.gov
      Daniel I. Siegfried (admitted pro hac vice)
22    Sam Ikard (admitted pro hac vice)                          Colleen M. Melody, WSBA No. 42275
                                                                 colleenm1@atg.wa.gov
23    REDGRAVE LLP                                               Assistant Attorney General
      Vanessa Barsanti (admitted pro hac vice)                   Wing Luke Civil Rights Division
24                                                               Office of the WA Attorney General
      Counsel for Plaintiffs                                     800 Fifth Avenue, Suite 2000
25                                                               Seattle, WA 98104
26                                                               (206) 464-7744

27                                                               Counsel for Intervenor-Plaintiff State of
                                                                 Washington
28
     JOINT STIPULATION CONCERNING                                                    U S DEP ARTMENT OF JUSTICE
                                                                          Civil Division, Federal P rograms Branch 1100 L Street NW
     CASE SCHEDULE - 2                                                           Washington, DC 20530 Tel: (202) 514-4336
     Karnoski, et al. v. Trump, et al., No. 2:17-cv-1297 (MJP)
                   Case 2:17-cv-01297-MJP Document 655 Filed 12/14/20 Page 4 of 5



1

2                                                          [PROPOSED] ORDER
3             This matter comes before the Court on the Parties’ Joint Stipulation Concerning the Case
4    Schedule. After considering the Parties’ Joint Stipulation, IT IS HEREBY ORDERED THAT:
5             1.       The current deadline of December 28, 2020 to file dispositive motions is vacated.
6             IT IS SO ORDERED.
7

8             Dated this ________ day of December, 2020.
9

10
                                                                   Marsha J. Pechman
11
                                                                   United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT STIPULATION CONCERNING                                                       U S DEP ARTMENT OF JUSTICE
                                                                             Civil Division, Federal P rograms Branch 1100 L Street NW
     CASE SCHEDULE - 3                                                              Washington, DC 20530 Tel: (202) 514-4336
     Karnoski, et al. v. Trump, et al., No. 2:17-cv-1297 (MJP)
                  Case 2:17-cv-01297-MJP Document 655 Filed 12/14/20 Page 5 of 5



1                                                    CERTIFICATE OF SERVICE
2             The undersigned certifies under penalty of perjury under the laws of the United States of
3    America and the laws of the State of Washington that all participants in the case are registered
4    CM/ECF users and that service of the foregoing documents will be accomplished by the
5    CM/ECF system on December 14, 2020.
6

7                                                                /s/ Andrew E. Carmichael
                                                                 ANDREW E. CARMICHAEL
8                                                                Senior Trial Counsel
                                                                 United States Department of Justice
9                                                                Civil Division, Federal Programs Branch
                                                                 Telephone: (202) 514-3346
10                                                               Email: andrew.e.carmichael@usdoj.gov
11
                                                                 Counsel for Defendants
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT STIPULATION CONCERNING                                                       U S DEP ARTMENT OF JUSTICE
                                                                             Civil Division, Federal P rograms Branch 1100 L Street NW
     CASE SCHEDULE - 4                                                              Washington, DC 20530 Tel: (202) 514-4336
     Karnoski, et al. v. Trump, et al., No. 2:17-cv-1297 (MJP)
